Case 1:20-cv-01006-GHW Document 128-33 Filed 07/23/21 Page 1 of 3




                EXHIBIT "GG"
        Case 1:20-cv-01006-GHW Document 128-33 Filed 07/23/21 Page 2 of 3



           METRO                                                         Office: 718-366-3024

 I'l'      TECH                             58-02 Maspeth Avenue
                                            Maspeth NY 11378
                                                                         Fax: 347-507-1990
                                                                         www.metro-techerectors.com
 , 1       ERECTORS                                                      office@metro-techerectors.com




 Proposal

COMPANY:           Whitestone Construction Corp.          DATE:          May 20, 2020

ADDRESS:           50-52 49th Street                      PROJECT:       CUNY New Academic Building

                  Woodside, NY 11377                                     285 Jay Street, Brooklyn NY

ATTN:             James Dearth                            DESCRIPTION:   Clerestory Remediation

PHONE#:            718-392-1800                           PREPARED BY:   Kaz Nowak




 We propose to perform all labor necessary to complete the following:


  Mobilization, safety line
  Removing terracotta tiles
  Removing WT-5 Panels
  Removing Flashing and Closure Piece WT-5 and TC
  Protection Inside
  Removing Interior Base Curb Cladding
  Removing Glass
  Support Installation for SS Cladding inside
  Installation of brackets and Threaded rods for SS cladding support Inside
  Removing headers (extruded channel) glass support (receptor)
  Install new steel brackets for head receptor
  Install aluminum bars in glass receptor
  Install glass head receptor
  Install glass
  Base curb cladding installation
  Install aluminum closer WT-5 and WT-3 transision
  Reinstall TC panels
  Reinstall WT-5
 Glass sealant
 WT-5 Sealant and new exterior gasket installation
 SS panel sealant and new interior gasket
  Demobilization
 Punch List




                                                                                                1 | P a g e
      Case 1:20-cv-01006-GHW Document 128-33 Filed 07/23/21 Page 3 of 3



          METRO                                                                        Office: 718-366-3024

          TECH                                  58-02 Maspeth Avenue                   Fax: 347-507-1990
                                                Maspeth NY 11378                      www.metro-techerectors.com
 .1       ERECTORS                                                                    office@metro-techerectors.com




Total of 266 man days



                                                                                                TOTAL:       $ $ 460,228.68




All of the work is to be completed in a substantial and workmanlike manner for the sum of four hundred sixty thousand two
hundred twenty-eight and 68/100 Dollars ($460,228.68).
Progress Payments to be made on weekly basis. Any alterations or deviation from the above specifications involving extra cost of
material or labor will be executed upon written order for same, and will become an extra charge over the sum mentioned in this
contract. All agreements must be made in writing.




ACCEPTANCE
You are hereby authorized to furnish all labor required to complete the work mentioned in the above proposal for which
WHITESTONE CONSTRUCTION CORP. agrees to pay the amount mentioned in said proposal and according to the terms thereof.




                     Signature                                                                    Date




                                                                                                                 2 | P a g e
